DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action has been made Non-Final. 

Response to Arguments
Applicant's arguments filed 7/17/21 have been fully considered but they are not persuasive. The applicant argues 
a) Presler is not truly intended for vehicular use. Instead, the disclosure of Presler is directed toward post-processing of professional video recording, e.g., for television. Binder et al. is also quite different in scope from the present invention. Particularly, Binder et al. teaches a method to change key-frame based compression by dividing a video stream into different segments of varying number of frames.
b) In rejecting claim 1, the examiner asserts that Presler teaches an integrated processor designed to determine first object data by processing the raw image signals provided. Particularly, the examiner cites paragraphs [0055]-[0059] of Presler, apparently associating the “metadata” of Presler with the claimed “first object data”. It is respectfully suggested that such metadata is, as stated in Presler, ancillary data about 

Examiner Response
a) Examiner disagrees. Presler discloses the invention may be employed including, without limitation, a security camera system, a digital camera system on a robotic vehicles or the like.” See, paragraph 0115. Robotic vehicles may mean any such vehicles including self-driving car/vehicles. Secondly, the applicant’s argument that “the claimed object data is data regarding objects proximate to the vehicle, e.g., other vehicles, pedestrians, obstacles on the roadway, etc.,” is not recited in claim 1, for example. Therefore, the applicant is arguing something that is not found in the claims.  As to Binder, the latter reference was not used to teach “vehicular use.” Binder was utilized for the teaching of point-to-point connection. Therefore, the arguments are unpersuasive. 

b) Presler teaches object detection and classification (paragraphs 0044 and 56) using the software 38 (Fig.1). Object detection indicates performing such detection in the regarding a first object present in the raw image signals by processing the raw image signals provided,” is an intended use claim. That is, it merely shows what the processor is capable of doing. Similarly, Presler teaches that the “software 38 running on the processor 36 can perform image and stereo processing functions…including object detection and classification.” Presler discloses the software running on the processor is “designed” to process object detection functions. As such, the argument against Presler is unpersuasive. See also the rejection of the claims below.
 
Claims 1, 3-8-11 and 13-15 are again rejected under 35 U.S.C. 103 as being unpatentable over Presler, US 2020/0120327 A1 in view of Coward et al., US 2017/0078687. 

Considering claim 1, a camera device (image sensor 30, optics 22, Fig.1; and/or camera 54, Fig.9) for use in a vehicle (robotic vehicle, para. 0115-0116) as an integral part of a sensor system for driver assistance systems and automated driving, comprising:
a) an image sensor (image sensor 30, Fig.1; camera 54, lens 34),
b) an integrated processor (processor 36, Fig.1), 
c) and an output interface (display 40, Fig.1)…
 “a splitter which reads in raw image signals from the image sensor...” However, such a method would be obvious to the skilled in the art. In this regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses splitter module 102 (Figs.3, 5-7) receiving input video and splitting the video into plurality of I-frames (¶¶ 0070-72, 74).  The splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., segment length), (¶¶ 0070-71). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Presler by providing the splitter module to split the incoming video signals into frame for further processing as taught by Coward, such being typical considerations of the skilled artisan, in order for the user to further process the video frames as desired.

designed to determine first object data regarding a first object present in the raw image signals by processing the raw image signals provided (the software 38 running on the processor 36 can perform image and stereo processing functions…including object detection and classification, ¶¶ 0044 and 56. The objects are detected in the received image data transferred from the image sensor 30 through the frame grabber 32. The objects may then be processed by the processor 34 using the software 38).

As to claim 3, the camera device according to claim 1, wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the external output interface (Beam Splitter 184; serializer, ¶¶ 0084, 89, 90 and 106; See also rejection of claim 1).

As to claim 4, the camera device according to claim 3, wherein the serializer is integrated into the splitter (serializer; ¶¶ 0084, 89, 90, 0106).

As to claim 5, the camera device according to claim 1, wherein the external output interface is designed in such a manner that the raw image signals are output as LVDS (The camera head module 102 also includes a National Channelink LVDS 28:4 DS90 serialization and National LVDS receiver and driver for serial communication and trigger input and output; see ¶ 0089).

As to claim 6, the camera device according to claim 1, wherein the integrated processor transfers control commands for controlling the image sensor with a PC data bus directly to the image sensor (the system using a PCIe bus interface; ¶ 0106).
 
Considering claim 7, Presler fails to disclose wherein the splitter is designed to condition the raw image signals and to transmit conditioned raw image signals to the integrated processor.  However, the method of conditioning the image before transmitting or sending to the next device for, say displaying, would be obvious to the skilled in the art.  In that regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses “The splitter module 102 can be configured to receive an input video including an I-Frame for some number of (e.g., 60) frames of the input video that is to be encoded from a source format to any other format…Here, the splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., segment length) having 600 frames and also placement of I-Frames for every 250 frames (Output Group of Pictures (GOP) length) of the input video (¶ [0070]). Furthermore, Coward teaches that the “splitter module 102 determines a number of output GOPs that can fit into each segment length. Here, the splitter module 102 determines 2 output GOPs for each segment of the input video.  In an embodiment, the number of frames in each segment can be based on for example, a scene changes in the input video.  For example, if the video segment contains the scene change, the frames before the scene change could be drastically different than the frames after the scene change.  The encoding of the segment may involve significant challenges.  In this case, it would be desirable to alter the length of the segment such that it may not include the scene change for the effectively performing the encoding (¶ [0071). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Presler by incorporating the method of fitting the GOPs in each segment length as taught by Coward, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to position the output image in a desired format, length etc. 

As to claim 8, the camera device according to claim 7, wherein the splitter is designed to transmit native raw image signals to the output interface and/or the serializer (Serializer; ¶¶ 0084, 89-90 and 106; See also rejection of claim 1).

As to claim 9, the camera device according to claim 7, wherein the integrated processor transmits control commands for controlling the image sensor with an PC data bus to the (the system using a PCIe bus interface, para. 0106).

Considering claim 10, a sensor system for driver assistance systems and automated driving, comprising:
a) a camera device having an image sensor, an integrated processor, and an output interface (image sensor 30, raw image processor 36, and display 40, Figs.1, 6-7; user interface, Figs. 8 and 10, which is an output interface; see also camera 54, lens 34, Fig.9).
b) an external processor external from the camera device (notebook computers 192, Fig.9).
d) wherein the integrated processor is designed to determine first object data regarding a first object present in the raw image signals by processing the raw image signals provided (processor 36, Fig.1. The software 38 running on the processor 36 can perform image and stereo processing functions…including object detection and classification, ¶¶ 0044 and 56. The objects are detected in the received image data that transferred from the image sensor30 and through the frame grabber 32. The objects may then be processed by the processor 34 using the software 38).

.  Presler does not disclose “a splitter which reads in raw image signals from the image sensor...” However, such a method would be obvious to the skilled in the art. In this regard, and in the same field of endeavor, Coward teaches distributed encoding of video with open group of pictures. Specifically, Coward discloses splitter module 102 (Figs.3, 5-7) receiving input video and splitting the video into plurality of I-frames (¶¶ 0070-72, 74).  The splitter module 102 can be configured to receive information from the controller module 202 to split the received input video into pieces of length (i.e., segment length), (¶¶ 0070-71). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Presler by providing a splitter module to split the incoming video signals into frame for further processing, as taught by Coward, such being typical considerations of the skilled artisan, in order for the skilled artisan to be able to further process the video frames as desired.

11, the sensor system according to claim 10, wherein the external processor is designed to determine second object data by processing the raw image signals provided by the output interface of the camera device, is met by the PC 70, Fig.2; 3D stereo visualization and recording 192, Fig.9; software 38 can be programmed to perform object detection (¶¶ 0044 and 0056).

In regards to claim 13, the sensor system according to claim 10, wherein the splitter transmits the raw image signals to a serializer which converts the raw image signals into serial signals and provides these signals to the external output interface (serializer; ¶¶ 0084, 89, 90 and 106; see rejection of claim 1 regarding the splitter). 

Regarding claim 14, the sensor system according to claim 13, wherein the serializer is integrated into the splitter (serializer, ¶¶ 0084, 89, 90 and 106).

As to claim 15, the sensor system according to claim 10, further comprising at least one separate camera device without a splitter and without an external output interface (see, at least, camera device 20, Fig.1).
 
 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Presler, US 2020/0120327 A1 in view of Coward et al., US 2017/0078687 further in view of Binder, US 20130201316 A1.

As to claim 2, Presler and Coward as modified above do not specifically disclose “wherein the image sensor outputs the raw image signals with a point-to-point connection, the integrated processor reads in raw data with a point-to-point connection, and the splitter is a point-to-point connection splitter in the data path between the image sensor and the integrated processor.” However, such a method of connection would be obvious to the skilled in the art. In the same field of art, Binder discloses server-based control method and apparatus. Specifically, Binder teaches that “the first bus or the second bus (or both) may each be based on a multi-drop, a daisy-chain topology, or a point-to-point connection, use half-duplex or full-duplex, and may employ a master/slave scheme.  The first bus or the second bus (or both) may each be a wired-based, point-to-point, and bit-serial bus, where a timing, clocking or strobing signal is carried over dedicated wires, or using a self-clocking scheme.  Each of the buses (or both) may use a fiber-optic cable as the bus medium, and the adapter may comprise a fiber-optic connector for connecting to the fiber-optic cable.”(¶ [0118]; emphasis added). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention, to modify the references Presler/Coward 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




PMN
September 2, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422